

EXHIBIT 10.1 -- AMENDMENT TO DISTRIBUTION AGREEMENT
 
[LUMINETX LETTERHEAD]
May 1, 2007


James Wylie
President and Chief Executive Officer
Diomed, Inc.
One Dundee Park
Andover, MA 01810


Re:     Accommodation for Distribution Agreement between Luminetx Corporation
(“Luminetx”) and Diomed, Inc. (“Diomed”)


Dear Jim,


Per our discussion last week, and agreement on the term sheet attached [sic -
none in original], I am pleased to send you this addendum to the Distribution
Agreement that we entered into in August of 2005, as modified on February 9,
2006 and August 4, 2006 (collectively the “Agreement”).


1. Paragraph 1 of the Agreement is amended and restated in its entirety to read
as follows:


1. Background. You have developed a biomedical imaging system known as the
VeinViewer Imaging System (the “System”). We are interested in obtaining
exclusive rights to distribute the System directly and through leasing companies
to physicians for the purpose of performing sclerotherapy, phlebectomies of the
treatment of varicose veins (the “Market”), and you desire to appoint us as your
exclusive distributor of the System to the Market. Both parties may sell Systems
to any practicing dermatologist location not performing EVLT. The territory
within which we may exercise our distribution rights (the “Territory”) shall
initially consist of the United States, including all commonwealths,
territories, possessions and military bases, and the United Kingdom, and may be
expanded upon mutual agreement to include other international markets as the
product becomes more widely available. We agree that we will not attempt to sell
the system in the U.K. during 2006 without your prior approval, to allow time to
obtain the necessary regulatory clearances for that portion of the Territory,
however, if we decide to bear such costs and responsibilities to allow us to
sell the System in the U.K. sooner, we may do so. Immediately upon Luminetx’s
receipt of the CE mark, Luminetx will authorize Diomed’s product launch of the
Systems into the UK.


2. Paragraph 8(a) of the Agreement is amended and restated in its entirety to
read as follows:

 
 

--------------------------------------------------------------------------------

 



8. Pricing, Shipping and Payment.


(a) From May 1, 2007 until April 30, 2008, the purchase price for the Systems
will be $[***CONFIDENTIAL TREATMENT REQUESTED***] per System; provided however,
you may increase the purchase price for the Systems by the percentage increase
in your actual direct per unit production costs for the Systems, as evidenced by
your costed bill of materials since the Initial Delivery Date. You confirm that
as of the date of this amendment, that the percentage increase in your current
costed bill of materials would not create any increase in Diomed’s purchase
price above $[***CONFIDENTIAL TREATMENT REQUESTED***]. We shall have the right,
at our expense, during normal business hours and upon reasonable notice, to
review your books and records regarding System sales as required to allow us to
verify the calculation of System pricing; provided, however, that we may not
exercise this right more than once in any 12 month period. You and we agree that
we will determine the prices at which we sell Systems to end users.


3. Paragraph 10 of the Agreement is amended and restated in its entirety to read
as follows:


10. Purchase Quantities.


(a) From May 1, 2007 to May 31, 2007, Diomed will submit firm purchase orders
for [***CONFIDENTIAL TREATMENT REQUESTED***] Systems for June delivery. From May
1, 2007 until December 31, 2007, Diomed will use its best efforts to purchase
[***CONFIDENTIAL TREATMENT REQUESTED***] Systems1  (the “2007 Target Level”). In
the event Diomed does not purchase the 2007 Target Level for any reason, then,
upon Luminetx’s delivery to Diomed of written notice of such failure, Diomed’s
rights as a distributor under the Agreement shall immediately become
non-exclusive in nature and thereafter Luminetx will have the right to
distribute and sell, and grant to third parties the right to distribute and
sell, the System within the Market in the Territory. From January 1, 2008 until
April 30, 2008, Diomed will use its best efforts to purchase [***CONFIDENTIAL
TREATMENT REQUESTED***] Systems (the “2008 Target Level”). In the event Diomed
does not purchase [***CONFIDENTIAL TREATMENT REQUESTED***] Systems for any
reason by April 30, 2008, including the [***CONFIDENTIAL TREATMENT REQUESTED***]
Systems to be purchased from May 1, 2007 until December 31, 2007, then, Luminetx
may immediately terminate the Agreement and this amendment by written notice to
Diomed of such failure. In the event that this Agreement continues in effect
after April 30, 2008, the target number of Systems we are to purchase in each
subsequent 12-month period beginning May 1 (an “Agreement Year”) shall be
determined by good faith agreement between you and us at least one hundred
twenty (120) days before the beginning of such Agreement Year, and will be in
the range of 50% to 100% greater than the target number for the preceding
Agreement Year, unless you and we agree otherwise.
 
 



--------------------------------------------------------------------------------

1 For the sake of clarity, under the terms of this amendment, from May 1, 2007
to December 31, 2007, Diomed will be required to purchase an aggregate minimum
of [***CONFIDENTIAL TREATMENT REQUESTED***] Systems in order to maintain its
exclusivity.

 
 
 

--------------------------------------------------------------------------------

 
(b) In addition, if we fail to purchase at least 50% of the annual target number
of Systems in any Agreement Year for any reason, then you may terminate this
Agreement by written notice to us of such failure.


(c) If during any period we purchase more than the target number of Systems that
we are to purchase for such period, such excess number of Systems will be
applied to reduce the target purchase quantity for the subsequent period or
periods.


4. In the event Diomed fails to purchase the required number of Systems as
provided herein, the right of Luminetx to terminate exclusivity and/or terminate
the Agreement shall be the sole remedy of Luminetx for such failure to purchase
Systems.


5. [***CONFIDENTIAL TREATMENT REQUESTED***]


Except as expressly modified and amended by this letter, the parties agree that
the Agreement shall continue in full force and effect. The parties agree that
capitalized terms used herein shall have the same meaning designated by the
Agreement unless otherwise expressly provided herein. This letter shall be
governed by Tennessee law without regard to its conflict of law principles and
in the event of any litigation arising under this letter, the parties agree and
consent that the forum for such litigation shall be a court of competent
jurisdiction located in Memphis, Shelby County, Tennessee.


Jim, I believe these conditions meet both your goals and ours. We want to
continue to work closely with you and your team, and please do not hesitate to
contact me with any questions. If you agree with this proposal, please execute
in the space below and return a copy to David Zaleski.


Regards,




/s/ James M. Phillips
James M. Phillips




Agreed to and accepted this 11th day of May, 2007




/s/ David B. Swank
David B. Swank
Chief Financial Officer
Diomed Holdings, Inc.






 
 

--------------------------------------------------------------------------------

 